Ruled

per curiam

upon argument, that letters of administration need not remain in Court, and are not de-mandabie after issue joined, and cited Wymark’s case, 5 Rep. 74.
*22zdly. That (he administrator may sue as administra-t°r upon his own possession ; and that it. is better for him to sue in that manner, because then the judgment affords evidence against him of assets.
3dly. That the act of limitations will not run, where A detains the chattel of B. but only from the time when 33 knows where the chattel is, and that the same is adversely claimed. Vide 3 Rep. 79 b.
Note. — As to the last point vide Ellmore v. Mills, post 360. Upon the first, see the Ex’rs. of - v. Oldham, post 165.